Citation Nr: 0606749
Decision Date: 03/08/06	Archive Date: 06/16/06

DOCKET NO. 96-25 899                        DATE MAR 08 2006

	On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a liver disorder, to include hepatitis and cirrhosis.

REPRESENTATION

Appellant represented by: New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which found that new and material evidence had not been submitted to reopen the veteran's claim for service connection for cirrhosis of the liver.

In May 2004, the Board remanded the case to meet due process considerations, . including mandates of the Veterans Claims Assistance Act of2000 (VCAA).

For the reason outlined below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. Consistent with the instructions below, VA will notify the veteran of any further action required on his part.

REMAND

During his December 1997 hearing, the veteran testified that he had been receiving medical treatment for his claimed liver problems at the VA medical facility in Albany, New York since 1996. See pages 16 and 21 of hearing transcript. A review of the claims folder shows that the most recent VA treatment records on file are dated in November 1996. Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees. ld. at 612-13. If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be

-2


expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613. If such material could be determinative of the claim, a remand for readjudication is in order. Dunn v. West, 11 Vet. App. 462, 466 (1998). As such, medical records associated with VA treatment afforded the veteran subsequent to November 1996, to include those from Albany, New York, must be obtained.

In remanding for these VA records the Board acknowledges the fact that in June 2004, the AMC requested that the veteran identify where he had received VA and private medical treatment. While the veteran failed to identify where he had received private medical treatment-perhaps due to dementia, see the April 1998 VA examination report-in light of the appellant's 1997 testimony VA is obligated under Bell to secure pertinent VA medical records from the Albany VA Medical Center.

Accordingly, this case is REMANDED for the following development and consideration:

1. The RO should take the necessary steps to obtain any pertinent VA medical records associated with treatment provided to the veteran since November 1996 at the Albany VA Medical Center. If the RO cannot locate such records, the RO must specifically document what attempts were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: ((1) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Then, upon review of the additional medical evidence added to the record, the RO should undertake

- 3 


any further development deemed necessary in the veteran's case including, if so warranted, affording him a VA examination to determine the etiology of any diagnosed liver disorder. If a liver disorder is diagnosed, the examiner must offer an opinion addressing whether it is at least as likely as not (i.e., at least a 50-50- probability) that any currently diagnosed liver disability was caused by military service, including due to the purported ingestion of arsenic. A written rationale explaining the reasoning behind any opinion offered must be provided.

3. The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND. If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, take appropriate corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, the RO should review any additional evidence and readjudicate the veteran's claim under all appropriate statutory and regulatory provisions and legal theories. If the benefit sought on appeal remains denied, the veteran and his representative should be provided with a SSOC that includes all evidence added to the file since the October 2005 SSOC.

The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required of the appellant until he is notified. The appellant has the right to submit additional evidence and argument on the matter the Board have remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 4



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act 012003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).

DEREK_R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 5 




